Appeal from an amended order of the Supreme Court, Monroe County (Thomas A. Stander, J.), entered November 9, 2004. The amended order denied plaintiff’s motion for a preliminary injunction and granted defendant’s cross motion for summary judgment dismissing the complaint.
Now, upon the stipulation of discontinuance signed by the attorneys for the parties on January 24, 2006, and filed in the Monroe County Clerk’s Office on January 27, 2006,
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs upon stipulation. Present—Pigott, Jr., P.J., Scudder, Kehoe, Fine and Hayes, JJ.